 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11       RICK ALAN PETROVICH,                        Case No. 1:15-cv-01546-JDP
12                 Petitioner,                       ORDER DENYING PETITIONER’S MOTION
                                                     FOR APPOINTMENT OF COUNSEL
13            v.
                                                     ECF No. 1 at 17
14       KELLY SANTORO,
15                 Respondent.
16

17           Petitioner Rick Alan Petrovich is a state prisoner proceeding without counsel on a petition
18   for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. A request for appointment of counsel
19   was filed with the petition initiating this case.1 ECF No. 1 at 17. In support of his request,
20   petitioner submits that he is indigent and unable to afford counsel. Id.
21           A petitioner in a habeas proceeding does not have an absolute right to counsel. See
22   Anderson v. Heinze, 258 F.2d 479, 481 (9th Cir. 1958) (“The Sixth Amendment has no
23   application here . . . .”). There are three specific circumstances where appointment of counsel is
24   required in habeas proceedings. First, appointment of counsel is required for an indigent person
25   seeking to vacate or set aside a death sentence in post-conviction proceedings under 28 U.S.C §§
26
     1
27     The motion has been pending for far too long (over three years). It appears this was due to a
     filing error. The motion should have been filed separately from the petition at the time the case
28   was initiated but was, instead, filed as page 17 of the initial filing in docket number one.


                                                       1
 1   2254 or 2255. See 18 U.S.C. § 3599(a)(2). Second, appointment of counsel may be required if

 2   an evidentiary hearing is warranted. See Rules Governing Section 2254 and 2255 Cases 8(c).

 3   Third, appointment of counsel may be necessary for effective discovery. See Rules Governing

 4   Section 2254 and 2255 Cases 6(a). None of these situations is present here.

 5            This court is further authorized to appoint counsel for an indigent petitioner in a habeas

 6   corpus proceeding if the court determines that the interests of justice require the assistance of

 7   counsel. See Chaney v. Lewis, 801 F.2d 1191, 1196 (9th Cir. 1986); 18 U.S.C. § 3006A(a)(2)(B).

 8   However, “[i]ndigent state prisoners applying for habeas corpus relief are not entitled to

 9   appointed counsel unless the circumstances of a particular case indicate that appointed counsel is

10   necessary to prevent due process violations.” Chaney, 801 F.2d at 1196. In assessing whether to

11   appoint counsel, the court evaluates the petitioner’s likelihood of success on the merits as well as

12   the ability of the petitioner to articulate his claims pro se, considering the complexity of the legal

13   issues involved. See Weygandt v. Look, 718 F.2d 952, 954 (9th Cir. 1983).

14            The court cannot conclude at this point that counsel is necessary to prevent a due process

15   violation. The legal issues currently involved are not exceptionally complicated and petitioner

16   has not demonstrated a likelihood of success on the merits. Accordingly, the court finds that

17   appointed counsel is not necessary to guard against a due process violation and that the interests

18   of justice do not require the appointment of counsel at this time.

19            Accordingly, petitioner’s motion for the appointment of counsel, ECF No. 1, is denied.

20
     IT IS SO ORDERED.
21

22
     Dated:      October 23, 2018
23                                                       UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28
                                                         2
